El Juez Asociado Señor Wole,
emitió la opinión, del tribunal.
Una moción para desestimar una apelación, oída conjun-tamente con el caso sobre sus méritos, debe prevalecer. El demandante estableció demanda contra Modesto Martínez y Germán Ortiz Pastrana como liquidadores de la mercantil de J. Ortiz y Compañía. La demanda alegaba que la disolu-ción de dicha firma tuvo lugar el día 20 de marzo de 1910, siendo ambos demandados miembros de la referida mercan-til. Los demandantes son los herederos del socio principal de dicha firma, Julián Ortiz y Sainz. La demanda también alegaba que los demandados en el año 1911, ocultando la disolución anterior, indujeron a la viuda en su nombre propio y en el de sus menores hijos, a entrar en una nueva disolu-ción^ liquidación. La teoría era que de la anterior disolu-ción y liquidación los demandantes hubieran adquirido más. Los demandados excepcionaron la demanda.
La Corte de Distrito de San Juan declaró sin lugar la ex-cepción previa en cuanto a Modesto Ortiz Martínez y la sos-tuvo en cuanto a Germán Ortiz Pastrana, en efecto porque la responsabilidad de este último no constaba de las manifes-taciones vagas contenidas en la demanda. El demandado Modesto Ortiz Martínez contestó entonces. El caso fué ce-lebrado en enero 11, 1925. El demandado Modesto Ortiz Martínez, representado por un nuevo abogado, insistió otra vez, como era su derecho, en que la demanda no determinaba una causa de acción. La corte, muy acertadamente, si es-tuvo convencida de que su anterior decisión era errónea, sostuvo el criterio del demandado. En enero 13, 1925, la ' corte dictó sentencia declarando sin lugar la demanda.
*605La moción para desestimar la apelación interpuesta contra la sentencia se funda en el hecho de que dicha apelación nunca fue notificada al demandado Germán Ortiz. En la vista los apelantes no alegaron sériamente que Germán Ortiz no era una parte contraria que sería afectada por la re-vocación de la sentencia. En verdad que la sentencia de. enero 13 era tan apelable en cuanto a Germán como lo era respecto a Modesto, quien solamente fué notificado de la apelación. La sentencia y no la excepción previa exoneró a Germán.
Los apelantes sostuvieron que existía un completo aban-dono de la acción en cuanto a Germán y que aunque no lo hubiera, ellos renunciaron en esta corte toda intención de proceder contra él.
La posibilidad de una renuncia en esta corte no está abierta a los apelantes. La corte sólo adquiere jurisdicción por la virtud del cumplimiento con las disposiciones-del Có-digo de Enjuiciamiento Civil y en cuestiones jurisdicciona-les como ésta no tenemos discreción alguna. El artículo 296 del Código de Enjuiciamiento Civil, como ha sido inter-pretado por nuestra jurisprudencia como condición prece-dente a la jurisdicción, exige la notificación a todas las par-tes adversas que pudieran ser afectadas por una revocación. 2 Jurisprudencia de California, páginas 119 y siguientes. Como la jurisdicción nunca la hubo, una renuncia no ser-viría.
En tanto se trata de los procedimientos de la corte inferior los autos no revelan una renuncia. El récord muestra únicamente una excepción previa declarada con lugar en cuanto a Germán Ortiz y no ninguna renuncia. Si la hu-biera hábido, Germán Ortiz hubiera podido obtener una sen-tencia firme a su favor probablemente con costas.
Sabemos que éste es uno de esos casos marginales en los cuales el invocar la regla de ley produce una aparente injusticia. La ley escrita, sin embargo, es clara y en defi-nitiva produce justicia y limita el litigio. Cuando la ley no *606permite distinción no podemos hacer ninguna. Aquí antes de apelar, los apelantes pudieron haber examinado los autos y renunciado, o separado a las partes demandadas. Si hubieran notificado a Germán Ortiz de la apelación proba-blemente hubieran podido obtener la desestimación de la apelación en cuanto a él.
Un examen superficial de la opinión de la corte inferior nos inclina al criterio de que su sentencia no es errónea, pero por la falta ele la debida notificación la apelación debe ser desestimada.